United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  October 25, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 04-40866
                         Conference Calendar


UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

PETE PENA,

                                          Defendant-Appellant.

                         --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                        USDC No. 5:02-CR-384-1
                         --------------------

Before JOLLY, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Counsel appointed for Pete Pena has filed a motion for leave

to withdraw and briefs as required by Anders v. California,

386 U.S. 738 (1967).    Pena has not filed a response.     Our

independent review of counsel’s briefs and the record discloses

no nonfrivolous issue.    Accordingly, counsel’s motion to withdraw

is GRANTED, counsel is excused from further responsibilities

herein, and the APPEAL IS DISMISSED.    See 5TH CIR. R. 42.2.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.